               Case 7:21-cr-00113-PMH
       Case 7-21-cr-00113-PMH          Document
                                 Document       18 inFiled
                                          17 Filed    NYSD 03/10/21 Page 1 ofPage
                                                             on 03/09/2021    1   1 of 1
                                                                                                          Southern District
Federal Defenders                                                                          300 Quarropas Street, Room 260
                                                                                             White Plains, N.Y. 10601‐4150
OF NEW YORK, INC.                               Application for a bail review hearing    granted. The hearing  has 997‐6872
                                                                                    Tel: (914) 428‐7124 Fax: (914)
                                                been scheduled for 3/22/2021 at 11:00 a.m. at the time of the
                                                previously scheduled telephonic initial conference. Defense
                                                counsel is reminded to submit defendant's waiver of           Susanne Brody
David E. Patton                                 appearance and consent to proceed by telephone to the Court   Attorney‐in‐Charge
 Executive Director
                                                in advance of that date as provided in the Court's 3/1/2021 White Plains
and Attorney‐in‐Chief
                                                scheduling order (Doc. 12). The government is directed to file a
                                                letter stating its position with respect to defendant's application
                                                by 3/15/2021. The Clerk of Court is requested to terminate the
                                                pending letter-motion (Doc. 17).
        March 3, 2021
                                                SO ORDERED.
        The Honorable Philip M. Halpern
                                                _______________________
        United States District Court Judge      Philip M. Halpern
        Southern District of New York           United States District Judge
        300 Quarropas Street
        White Plains, New York 10601            Dated: White Plains, New York
                                                       March 10, 2021
        Re:      United States v. Jamaul Aziz, 21cr113-PMH

        Dear Judge Halpern:

        Mr. Aziz submits this notice of a motion to revoke a magistrate judge's order to detain him pending
        trial. See 18 U.S.C. § 3145(b) (authorizing the person ordered detained to file a motion for
        revocation of a magistrate judge's detention order). Specifically, Mr. Aziz moves to revoke a
        detention order issued by the Honorable Paul E. Davison on February 26, 2021, in the
        above-referenced matter. Mr. Aziz asks that the district court hear the instant appeal at the earliest
        possible time.

        Very truly yours,



        Jason I. Ser
        Assistant Federal Defender


        cc: Jennifer Ong (by email)
